

THIS NOTE HASNOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  ITMAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE LENDERTHAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.


SECURED PROMISSORY NOTE

         
Date of Issuance
$1,300,000
 
December 27,2007

 
FOR VALUE RECEIVED, Golden Gate Investors, Inc., a Californiacorporation (the
“Company”), hereby promises to pay eTelCharge.com (the “Lender”), the principal
sum of One Million Three Hundred Thousand Dollars ($1,300,000.00)(the “Principal
Amount”), plus interest calculated pursuant to Section 1 below. Unless earlier
paid under the terms hereof, the principal and accrued interest shall be due and
payable by the Company on demand by the Lender at any time after January 31,
2012 (the “Maturity Date”).
 
This Secured Promissory Note(the “Note”)is issued in connection with that
certain SecuritiesPurchase Agreementbetween the parties hereto, dated as of the
date hereof (the “Purchase Agreement”), and capitalized terms not defined herein
shall have the meaning set forth in the Purchase Agreement.
 
1.            Interest.  The Company promises to pay interest to Lender at the
rate of eight percent (8.0%) per annum, simple interest, on the outstanding
principal amount of this Note, which interest shall be calculated from the date
of this Note, until the date on which all amounts due and payable on this Note
are paid in full or this Note is otherwise cancelled, (the “Payoff
Date”).  Interest hereunder shall be paid on a monthly basis, commencing on the
15th date of the month following the month of issuance of this Note. All accrued
and unpaid interest shall be due and payable on the Payoff Date.  All
computations of interest shall be made on the basis of a year of 365 or 366
days, as the case may be, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable.  Nothing contained in this Note shall require the Company at any time
to pay interest at a rate exceeding the maximum rate allowable under California
law and any payments in excess of such maximum shall be refunded to the Company
or credited to reduce the principal amount hereunder.
 
2.            Payment.  All payments shall be made in lawful money of the United
States of America at the principal office of the Company, or at such other place
as the holder hereof may from time to time designate in writing to the
Company.  Payment shall be credited first to Costs (as defined below), if any,
then to accrued interest due and payable and any remainder applied to
principal.  Prepayment of principal, in part or in full, together with accrued
interest, may be made from time to time in the sole discretion of the Company
without the Lender’s consent.
 
 
-1-

--------------------------------------------------------------------------------

 
3.            Prepayment Obligation.  Notwithstanding the option of the Company
to prepay any portion of this Note, as set forth in Section 2 hereof, the
Company shall prepay, on a monthly basis, on the fifteenth day of each month
during which this Note remains outstanding, provided that if such date falls on
a day that is not a Business Day (as defined in the Debenture), the next such
Business Day following such date (the “Periodic Prepayment Date”), an amount
equal to $250,000, until all principal and accrued and unpaid interest under
this Note has been paid, subject to the satisfaction of each of the following
conditions on each Periodic Prepayment Date:
 
3.1            The Company may immediately sell all of the Common Stock Issued
at Conversion (as defined in the Debenture) pursuant to Rule 144 promulgated by
the SEC (as defined in the Debenture) pursuant to the Securities Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule;
 
3.2            No Event of Default (as defined in the Debenture) has occurred
under the Debenture;
 
3.3            The average Volume Weighted Average Price (as defined in the
Debenture) for the ten Trading Days (as defined in the Debenture) immediately
preceding the Periodic Prepayment Date is not less than $0.01 per share (as
adjusted for any stock splits, stock dividends, combinations, subdivisions,
recapitalizations or the like); and
 
3.4            The Lender shall have honored all Conversion Notices (as defined
in the Debenture) submitted by the Holder (as defined in the Debenture) within
the applicable time period set forth in the Debenture.
 
The amount of any such prepayment made by the Company under the terms of this
Section 3 (each such prepayment referred to herein as a “Periodic Prepayment”)
shall be credited first to Costs, if any, then to accrued interest due and
payable under this Note and the remainder applied to principal.  Any prepayment
made by the Company under this Note in excess of any otherwise required Periodic
Prepayment may be applied to any future required Periodic Prepayment at the
option of the Company, subject to the sole and absolute discretion of the
Company.  In the event that the Company fails to deliver any Periodic Prepayment
that is otherwise required under the terms of this Section 3, the Lender’s sole
and exclusive remedy shall be limited to the Interest Rate being increased by
0.25 percentage points per Periodic Prepayment required under this Section 3
that is not paid by the Company to the Lender, provided however, that in no
event shall the Interest Rate exceed an amount equal to twelve and one-half
percent (12.5%).  In no event shall any failure by the Company to pay any
Periodic Prepayment required hereunder give any right to the Lender to collect
upon the Collateral or otherwise collect any outstanding sums under this Note.
 
4.            Recourse.  Each party hereto accepts and agrees that this Note is
a full recourse promissory note and that subject to the terms of this Note,
Lender may exercise any and all remedies available to it under law.
 
 
-2-

--------------------------------------------------------------------------------

 
5.            Security Interest.
 
5.1            To secure the payment and performance of the Company’s
obligations under this Note, provided however that any obligations of the
Company to prepay any amounts under this Note pursuant to Section 3 are not so
secured, the Company hereby grants to Lender a security interest in the
Company’s entire right, title, and interest in and to all of the following,
wherever located and whether now existing or owned or hereafter acquired or
arising (collectively, the “Collateral”):
 
(a)            all accounts, accounts receivable, contract rights, rights to
payment, letters of credit, documents, securities, promissory notes, debentures,
money, and investment property, whether held directly or through a securities
intermediary, and other obligations of any kind owed to the Company, however
evidenced;
 
(b)            all inventory, including, without limitation, all materials,
components, work in progress, finished goods, merchandise, and all other goods
which are held for sale, lease or other disposition or furnished under contracts
of service or consumed in the Company’s business;
 
(c)            all equipment, including, without limitation, all machinery,
furniture, furnishings, fixtures, tools, parts, automobiles, trucks, and other
vehicles, appliances, computer and other electronic data processing equipment
and other office equipment, computer programs and related data processing
software, and all additions, substitutions, replacements, parts, accessories,
and accessions to and for the foregoing;
 
(d)            all books, records and other written, electronic or other
documentation in whatever form maintained by or for the Company in connection
with the ownership of its assets or the conduct of its business; and
 
(e)            all products and proceeds, including insurance proceeds, of any
and all of the foregoing.
 
Notwithstanding the foregoing, no security interest is granted in any contract
rights if such grant causes a default enforceable under applicable law or if a
third party has the right enforceable under applicable law to terminate the
Company’s rights under or with respect to any such contract and such third party
has exercised such right of termination.
 
5.2            The security interest on the Collateral granted by this Note
shall continue and remain in effect until terminated pursuant to subsection 5.4
below.
 
5.3            The Company shall execute any further documents reasonably
requested by Lender, which are necessary or appropriate to perfect Lender’s
security interest in the Collateral.
 
 
-3-

--------------------------------------------------------------------------------

 
5.4            Upon the Payoff Date, the security interest granted pursuant to
this Section 5 shall terminate, and Lender shall promptly execute and deliver to
the Company such documents and instruments reasonably requested by the Company
as shall be necessary to evidence termination of all security interests given by
the Company to Lender hereunder.
 
5.5            So long as an Event of Default does not exist, the Company shall
have the right to possess the Collateral, manage its property and sell its
inventory in the ordinary course of business.
 
5.6            The Company represents and warrants that the value of the
Collateral is not less than the principal amount of this Note.
 
6.            Event of Default.  An “Event of Default” shall exist under this
Note upon the happening of a failure of the Company to pay the outstanding
Principal Amount and all other outstanding sums under this Note, including
accrued and unpaid interest thereon, on the Maturity Date, provided that such
sums have not previously been paid, at the Company’s sole option, prior to the
Maturity Date, which failure is not cured within 30 days after the receipt of
written notice thereof by Lender to the Company.  Any failure by the Company to
pay any Periodic Prepayment that may otherwise be due under this Note shall not
be an Event of Default under this Note.  Upon the occurrence of an Event of
Default, Lender shall have all of the rights and remedies afforded by the
Uniform Commercial Code as from time to time in effect in the State of
California or afforded by other applicable law.
 
7.            Subordination.  The indebtedness evidenced by this Note shall be
subordinated to any Senior Indebtedness of the Company.  For the purposes of
this Note, “Senior Indebtedness” shall mean the principal of (and premium, if
any) and unpaid interest on, indebtedness of the Company, or with respect to
which the Company is a guarantor, to banks, insurance companies, lease financing
institutions or other lending or financial institutions regularly engaged in the
business of lending money, which is for money borrowed (or purchase or lease of
equipment in the case of lease financing) by the Company, and which is approved
by the Board of Directors of the Company, whether or not secured, and whether or
not previously incurred or incurred in the future.  Senior Indebtedness shall
include all obligations of the Company pursuant to any modifications, renewals
and extensions of such Senior Indebtedness.  Lender acknowledges that the
Company may incur additional Senior Indebtedness and that such Senior
Indebtedness shall be senior in repayment preference to the Note.  Upon written
request of the Company, Lender agrees to execute a subordination agreement from
any lender of Senior Indebtedness in order to give effect to this Section 7.
 
8.            Amendments and Waivers; Cure Period.  This Note may not be amended
without the prior written consent of each of the Company and the Lender.  Any
waiver by the Company or the Lender of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note.  The failure of
the Company or the Lender to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note.  Any waiver by the Company or the Lender must be in
writing.  Any amendment or waiver effected in accordance with this Section 8
shall be binding upon Lender and Lender’s successors and assigns.  Any party to
this Note shall have a cure period of not less than thirty (30) days after
receipt of written notice of any alleged breach or default under the terms of
this Note to cure such alleged breach or default.
 
 
-4-

--------------------------------------------------------------------------------

 
9.            Transmittal of Notices.  Except as may be otherwise provided
herein, any notice or other communication or delivery required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
telecopier machine or by a nationally recognized overnight courier service, and
shall be deemed given when so delivered personally, or by telecopier machine or
overnight courier service as follows:
 
(1)            If to the Lender, to:


eTelCharge.com
1636 N. Hampton, Suite 270
Desoto, Texas
Telephone:                                 972-298-3800
Facsimile:                                 [_______________________]


(2)            If to the Company, to:
Golden Gate Investors, Inc.
7817 Herschel Avenue, Suite 200
La Jolla, California 92037
Telephone:                                 858-551-8789
Facsimile:                                 858-551-8779
Each of the Lender or the Company may change the foregoing address by notice
given pursuant to this Section 9.
 
10.            Successors and Assigns.  This Note applies to, inures to the
benefit of, and binds the successors and assigns of the parties hereto.  Neither
the Lender nor the Company may assign its rights under this Note without the
written consent of the other party to this Note, provided, however, that the
Company may assign its obligations under this Note to any Affiliate of the
Company in the sole and absolute discretion of the Company, without any prior
consent by the Lender, provided that such transferee or assignee agrees in
writing to be bound by and subject to the terms and conditions of this
Note.  Upon any such transfer of this Note by the Company or the Lender, the
Lender shall, upon notice, surrender this Note to the Company for reissuance of
a new note to the transferee.  Any transfer of this Note may be effected only
pursuant to the terms hereof and by surrender of this Note to the Company and
reissuance of a new note to the transferee.  The Lender and any subsequent
holder of this Note receives this Note subject to the foregoing terms and
conditions, and agrees to comply with the foregoing terms and conditions for the
benefit of the Company and any other Lenders.
 
 
-5-

--------------------------------------------------------------------------------

 
11.            Officers and Directors Not Liable.  In no event shall any officer
or director of the Company be liable for any amounts due and payable pursuant to
this Note.
 
12.            Expenses.  Should any party hereto employ an attorney for the
purpose of enforcing or construing this Note, or any judgment based on this
Note, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other party or parties thereto reimbursement for
all reasonable attorneys' fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not (collectively, “Costs”), and that such reimbursement shall be
included in any judgment or final order issued in that proceeding.  The
"prevailing party" means the party determined by the court to most nearly
prevail and not necessarily the one in whose favor a judgment is rendered.
 
13.            Remedies Not Waived.  No course of dealing between the parties
hereto or any delay in exercising any rights hereunder shall operate as a waiver
by such party.
 
14.            Governing Law.  This Note shall be governed by and construed
under the laws of the State of California as applied to other instruments made
by California residents to be performed entirely within the State of
California.  With respect to any suit, action or proceedings relating to this
Note, the Company irrevocably submits to the exclusive jurisdiction of the
courts of the State of California sitting in San Diego and the United States
District Court located in the City of San Diego and hereby waives, to the
fullest extent permitted by applicable law, any claim that any such suit, action
or proceeding has been brought in an inconvenient forum.  Subject to applicable
law, each of the Company and the Lender agrees that final judgment against it in
any legal action or proceeding arising out of or relating to this Note shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified copy of which judgment shall
be conclusive evidence thereof and the amount of the indebtedness, or by such
other means provided by law.
 
15.            Counterparts.  This Note may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Facsimile executions of
this Note shall be deemed original.
 


 
GOLDEN GATE INVESTORS, INC.
 
By:
Name:                                                           
Its:                                                           




ETELCHARGE.COM
 
By:
Name:                                                           
Its:                                                           


 
-6-

--------------------------------------------------------------------------------

 
